Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 8, 2002, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s pro se motion to vacate his plea of guilty, without a hearing. The defendant’s conclusory allegations that he was innocent and that he was coerced by the codefendant and the codefendant’s family were belied by the plea proceedings and were insufficient to warrant vacatur of the plea (see People v Frederick, 45 NY2d 520 [1978]; People v Potter, 294 AD2d 603, 604 [2002]; People v Dunbar, 260 AD2d 644 [1999]; People v Barnett, 258 AD2d 526 [1999]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.